Citation Nr: 0533425	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
June 1970, from June 1974 to September 1974, from July 1989 
to December 1989, and from December 1996 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO, inter alia, 
denied the veteran's claim for service connection for heart 
disease, and granted service connection and assigned a 10 
percent rating for post-traumatic stress disorder (PTSD), 
effective December 22, 2000.  

In a January 2005 rating decision, the RO increased the 
veteran's disability rating for PTSD from 10 percent to 30 
percent, effective January 13, 2005.  

In June 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge during a hearing at the RO; a 
transcript of that hearing is of record.  At the hearing, the 
veteran withdrew from appeal his claim for an initial rating 
in excess of 30 percent for PTSD.  As such, that issue is no 
longer in appellate status.  


FINDINGS OF FACT

1.  In September 1993, the veteran suffered a myocardial 
infarction; he was diagnosed with coronary artery disease.  

2.  A report of an October 1996 Gated Spect Cardiolite 
Myocardial Scans revealed, in particular, a small inferior 
wall perfusion defect towards the base of the heart, in 
addition to mild hypokinesis of the septum and inferior wall, 
and low normal left ventricular ejection fraction of 51 
percent.

3.  A report of an October 1996 Cardiolite Treadmill Exercise 
test reflects a finding that the veteran was in good 
cardiovascular conditioning for his age group.  

4.  A November 1996 memorandum from the Oregon Military 
Department (Headquarters, Oregon National Guard) notes that 
the veteran was considered deployable by the State Medical 
Duty Review Board and that a retention waiver had been signed 
by the National Guard Bureau; the veteran was subsequently 
ordered to active duty.  

5.  The veteran reported suffering from chest pain in early 
September 1997 while on terminal leave from active service.  

6.  An October 1997 Report of Consultation reflects that a 
cardiac catherization was performed revealing a totally 
occluded proximal right coronary artery and totally occluded 
proximal left anterior descending coronary artery, with 
moderate sized diagonal branch of 90 percent proximal 
stenosis, and left ventricular ejection fraction of 36 
percent.  

7.  A report of a November 1997 Salem Hospital discharge 
summary reflects an admitting diagnosis of coronary artery 
disease; the veteran underwent a triple coronary artery 
bypass grafting surgical procedure.  

8.  A July 2000 statement from the veteran's treating private 
cardiologist reflects a diagnosis of ischemic cardiomyopathy.  

9.  The veteran's pre-existing heart disability, manifested 
by coronary artery disease, worsened during his period of 
active service from December 1996 to September 1997.  

10.  The only medical opinions of record reflect that 
increased cardiac risk factors (family history, hypertension, 
hyperlipidemia, and nicotine abuse) could cause acceleration 
in the progression of the veteran's heart disability.  




CONCLUSION OF LAW

The criteria for service connection for a heart disability 
are met.  38 U.S.C.A. §§ 1110, 1131, 1111, 1153, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In view of the favorable disposition of the claim on appeal, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  See 
38 C.F.R. §§ 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arteriosclerosis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (2003) (holding that 
to rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.   

In this case, a review of the documented medical evidence 
reflects a history of heart disease first identified in 
September 1993 following a myocardial infarction, diagnosed 
as coronary artery disease.  The veteran's heart disease was 
managed with medication on a per needed basis.  There is 
nothing in the record that contradicts this history.  As 
such, the Board finds that a heart disability, manifested by 
coronary artery disease, was noted at the time of the 
veteran's orders to active duty for the period from December 
1996 to September 1997.  Therefore, the presumption of 
soundness does not apply.

The Board additionally finds that the veteran's pre-existing 
heart disability worsened during his active service period 
and that such worsening was not due to the natural 
progression of the disability/disease.  Thus, the Board finds 
that the veteran's pre-existing heart disability was 
aggravated by service.  See 38 C.F.R. § 3.306.  

In this respect, a review of the medical evidence reflects 
that immediately following the veteran's myocardial 
infarction in September 1993, a selective coronary and left 
ventricular angiogram was performed.  The report of the 
September 1993 procedure reflects findings of the right 
coronary artery completely occluded and some nonocclusive 
disease in the midportion of the left anterior descending 
coronary artery.  The left ventricle had essentially normal 
ejection fraction with just very mild hypokinesis in the 
basal posterior portion, as well as elevated pressures 
indicative of some dysfunction.  The noted plan called for 
continued medical treatment and if the veteran experienced 
more chest pain, consideration would be given to opening the 
right coronary artery with angioplasty.  The veteran was 
prescribed, in particular, sublingual nitroglycerin to be 
taken on a per needed basis.  

Thereafter, in October 1996, the veteran passed a treadmill 
exercise test.  An associated Gated Spect Cardiolite 
Myocardial Scans revealed, in particular, a small inferior 
wall perfusion defect towards the base of the heart, in 
addition to mild hypokinesis of the septum and inferior wall, 
and low normal left ventricular ejection fraction of 51 
percent.  In November 1996, the State Medical Duty Review 
Board recommended the veteran's retention in the Oregon Army 
National Guard and his designation as fully deployable.  A 
retention waiver was subsequently signed by the National 
Guard Bureau.  

The veteran has reported that he began to suffer from chest 
pain (angina) in early September 1997 while on terminal leave 
from active service.  A report of an October 1997 cardiac 
consultation reflects the veteran's report of angina during 
the previous two months, in particular, when he walked and 
went to bed.  A catherization of the veteran's heart revealed 
a totally occluded proximal right coronary artery (RCA) and a 
totally occluded proximal left anterior descending (LAD) 
coronary artery, with moderate sized diagonal branch of 90 
percent proximal stenosis, and reduced left ventricular 
ejection fraction to 36 percent.  The assessment was severe 
two vessel disease with moderate ventricular dysfunction and 
reversible ischemia of the anterior distribution as well as 
exertional and rest angina.  

In November 1997, the veteran underwent a triple vessel 
(coronary) bypass grafting surgical procedure at Salem 
Hospital.  

A Report of Investigation - Line of Duty and Misconduct 
Status, dated in March 1998, reflects a finding that the 
veteran had been diagnosed with coronary artery disease 
requiring artery bypass surgery, and that the condition had 
been sustained in the line of duty through "progressive 
deterioration."  In support of that finding, the Report 
noted an opinion regarding the veteran's condition.  The 
opinion reflected that the degree of occlusion in the 
veteran's left anterior descending coronary artery increased 
measurably during his period of active duty.  Furthermore, 
that while a specific service-related cause such as stress or 
diet could not be identified, it was felt that overseas 
service in a combat zone was certainly contributory.  The 
conclusion was in the line of duty.   

A subsequent medical opinion in April 1998 by an Oregon Army 
National Guard cardiologist reflects that the veteran had 
coronary artery disease and that he continued to smoke.  
Therefore his coronary artery disease was following its own 
"natural history."  The finding was coronary artery 
disease, EPTS (existed prior to service), not service 
aggravated.  In May 1998, as a result of the cardiologist 
opinion, the Report of Investigation was amended to read, 
"EPTS-Not Service Aggravated."  

Thereafter, in October 1998, the Report of Investigation was 
again amended by the National Guard Bureau.  Their finding 
was "In line of duty-EPTS-[Aggravation]."  In this 
regard, the Bureau found that while on active duty, the 
veteran had a cardiac event that demonstrated marked 
deterioration of his condition beyond what would be 
considered normal progression.  

A July 2000 statement from James E. DeVorss, M.D., the 
veteran's treating cardiologist, notes that the veteran had 
significant improvement in myocardium perfusion since the 
October 1997 cardiac catherization.  In addition, Dr. DeVorss 
reported that the veteran had undergone an exercise nuclear 
test in June 2000.  Findings were fixed RCA and LAD lesions 
as before and no evidence of stressed induced ischemia.  The 
veteran's ejection fraction was noted as 35 percent.  
Furthermore, Dr. DeVorss noted that overall the veteran's 
exercise tolerance seemed good but he needed to continue 
efforts to control his cardiac risk factors, especially to 
stop all smoking.  The diagnosis was ischemic cardiomyopathy 
with significant risk factors.  

A report of December 2001 VA cardiology opinion, reflects the 
physician's report that the veteran had a long history of 
ischemic heart disease, including a myocardial infarction in 
1993 and that progression of the disease had necessitated 
coronary artery bypass grafting in 1997.  The physician 
indicated that since 1997, the veteran had had medical 
management of the heart disease; however, since that time the 
veteran had had continued risk factors for progression of the 
disease.  These risk factors were noted as family history of 
heart disease, smoking, high blood pressure, and elevated 
cholesterol.  The physician noted that without aggressive 
risk-factor modification, coronary artery disease was known 
to progress steadily.  Furthermore, even with risk-factor 
control, the disease still progressed, but hopefully more 
slowly.  In the physician's opinion, the veteran's risk 
factors had influenced the progression of the veteran's 
coronary artery disease and not the fact that he was on 
active duty.  

A subsequent report of a March 2005 VA examination reflects 
the examiner's clinical evaluation of the veteran and a 
review of his medical history.  An associated exercise 
treadmill test was noted as revealing adequate exercise 
tolerance with appropriate heart rate and blood pressure 
response.  The examiner's diagnosis was coronary artery 
disease.  The examiner noted that coronary artery disease 
usually progressed and the rate was very individual.  Without 
aggressive risk-factor modification, coronary artery disease 
would progress, perhaps more rapidly than otherwise.  Some 
risk factors could not be changed such as family history.  
The examiner opined that it was as likely as not that the 
multiple-risk factors contributed to the progression of the 
veteran's coronary artery disease and not his active duty.  

The Board notes in this case that at the time of the initial 
diagnosis of coronary artery disease in 1993, the veteran's 
medical condition was not considered severe enough to warrant 
coronary artery bypass surgery.  Likewise, in October 1996, 
at which time the veteran underwent additional medical 
testing prior to receiving orders for active duty, no 
physician determined the veteran's coronary artery disease 
was of such severity that he needed heart bypass surgery or 
was ineligible for active duty.  The veteran subsequently 
reported experiencing chest pain while on terminal leave in 
September 1997.  His conditioned was deemed to have 
deteriorated to the point that he required heart bypass 
surgery in November 1997, based on totally occluded right and 
left proximal coronary arteries, moderate sized diagonal 
branch stenosis, and reduced left ventricular ejection 
fraction of 36 percent.  In July 2000, the veteran was 
diagnosed as having ischemic cardiomyopathy.  

As noted above, a Line of Duty determination has found that 
the veteran's heart disability existed prior to service and 
that there was a marked deterioration of his condition during 
service beyond what would be considered normal progression.  
The VA medical opinions of record support rather than 
contradict this finding in that both examiners have opined 
that the veteran's increased cardiac risk factors (family 
history, hypertension, hyperlipidemia, and nicotine abuse) 
could accelerate the progression of his heart disease (i.e., 
beyond any natural progression).  

There are no provisions of law that would necessarily 
preclude VA from granting benefits based on increased risk 
factors which play a role in the onset of disease or 
disability, as compared to when a veteran's behavior or 
actions might well be deemed willful misconduct and thus 
preclude the granting of benefits.  See 38 C.F.R. § 3.301 
(2005).  Furthermore, none of the medical evidence has 
reflected that any one risk factor, e.g., smoking or family 
history, has played a primary role in accelerating the 
veteran's heart disability, as compared to all the factors 
combined.  Thus, the fact that unchecked cardiac risk factors 
have been identified as the cause of the acceleration of the 
veteran's heart disability (beyond any natural progression of 
the disability) does not foreclose the granting of the 
benefit sought on appeal.  

Therefore, the Board concludes that the medical evidence 
demonstrates a worsening of the veteran's pre-existing heart 
disability during his active service period from December 
1996 to September 1997.  Furthermore, any such worsening was 
the result of an accelerated progression of the disease due 
to uncontrolled cardiac risk factors during service, and not 
the natural progress of the disability; hence, the veteran's 
pre-existing heart disability was aggravated during active 
service.  Thus, after consideration of all evidence and 
material of record, the Board finds that the criteria for 
service connection for a heart disability, on the basis of 
in-service aggravation of a pre-existing heart disability, 
are met.


ORDER

Service connection for a heart disability is granted.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


